THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM A Class ChoicePlus AssuranceSM B Class ChoicePlusSM Fusion Supplement dated January 11, 2016 to the Prospectus dated May 1, 2015 This Supplement outlines changes for several of the funds that are offered as investment options under your annuity contract. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective February 8, 2016, the name of several funds will be changed, according to the table below. The investment advisor and investment objective of these funds will not change. CURRENT FUND NAME NEW FUND NAME LVIP Dimensional U.S. Core Equity 2 Managed Volatility Fund LVIP Dimensional U.S. Equity Managed Volatility Fund LVIP Dimensional International Core Equity Managed Volatility Fund LVIP Dimensional International Equity Managed Volatility Fund LVIP Ivy Mid Cap Growth Managed Volatility Fund LVIP Blended Mid Cap Managed Volatility Fund LVIP JPMorgan Mid Cap Value Managed Volatility Fund LVIP JPMorgan Select Mid Cap Value Managed Volatility Fund LVIP Templeton Growth Managed Volatility Fund LVIP Franklin Templeton Global Equity Managed Volatility Fund LVIP UBS Large Cap Growth Managed Volatility Fund LVIP Blended Large Cap Growth Managed Volatility Fund Additionally, the LVIP BlackRock Emerging Markets Managed Volatility Fund will not be available for contracts purchased on or after February 8, 2016. Refer to the prospectuses for the underlying funds for additional information. Please retain this Supplement for future reference.
